Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Non-final action
This is a reissue application filed on 03/18/2020 of US patent 9,920,311, Issued on Mar. 20, 2018. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US patent 9,920,311 was issued from US application 14/819,305 filed on Aug. 5, 2015; Which is a continuation of application 13/382276, filed as PCT/EP2010/059599, filed July 6, 2010, now abandoned; Which claims priority to provisional application 61/223320, filed July 6. 2009.
Claims
Claims 1-14 were originally present in the issued `311 patent. New claims 15-28 are added by the amendment filed on 3/18/2020.
Claims 1-28 are currently pending in this reissue application. 
Independent claim 1 recites a conjugate comprising an L-asparaginase monomer from Erwinia chrysanthemi having at least 90 % sequence identity to the amino acid of SEQ ID NO: 1 and conjugated to at least one PEG molecule of less than 5000, 4000, 3000 or 2500 Da.  
				Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.02.

The Application data sheet (ADS) and the Assignee showing ownership filed in this reissue application state that “Jazz Pharmaceuticals II SAS” is the Assignee of the patent. The 
According to MPEP 1410.02, the consent of assignee must be signed by a party authorized to act on behalf of the assignee. For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record. See MPEP 325 regarding parties authorized to act on behalf of the assignee (for applications filed on or after September 16, 2012) 

A proper consent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

			References cited in this office action

1. Veronese (Journal of Control Release 40: pages 199-209 (1996))(“Veronese 1996”).
2.  US Patent 7,419,600 (the `600 patent).
3.  Ulbrich (Macromol. Chem. 187, 1131-1144 (1986)). 
4.  Abuchowski (The Journal of Biological Chemistry. Vol. 252, No.11, Issue of June 10, pp 3578-3581. 1977). 
5.  Veronese (Biodrugs, 22(5). 315-329 (2008)) (“Veronese 2008”).
6. Minton (Gene, 46 (1986)25-35). 
7. Kotzia (Journal of Biotechnology 127 (2007) 657-669).
8. WO 92/02616. International Publication date 20 Feb. 1992.
9. Zalewska-Szeweczyk (Clin. Exp. Med (2009) 9: 13-116).
10. WO 03/011211. International Publication 13 Feb. 2003.


Claim Objections
Claims 26 and 27 are objected to because of the following informalities:  These newly added claims include “less than 5000 Da” in brackets, which seem to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claims 1-5, 7-9, 12-14 and 20-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minton, Kotzia and WO 92/02616, Veronese 1996, Veronese 2008, US Patent 7,419,600 (the `600 patent), Ulbrich, and Abuchowski.


Briefly, Minton, Kotzia and WO 92/02616 teach the amino acid sequence of L-asparaginase of the E.chrysanthemi. Veronese (1996), Veronese (2008) teach techniques for conjugating PEG to asparaginase. The `600 patent, Abuchowski and Ulbrich teach the use of polyethylene glycol (PEG) of less than 5000 Daltons to conjugate to the enzymes (proteins). 

The of scope of the claims to an L-asparaginase monomer from Erwinia chrysanthemi conjugated to at least one PEG molecule includes conjugates where four L-asparaginase monomers are present as a homotetramer as required by claim 28. 

 The therapeutically useful L-asparaginase from E. chrysanthemi was well known in the art at the time of the invention. For example, see WO 92/02616, Kotzia and Minton.
WO 92/02616 discloses that the asparaginase from E. chrysanthemi effective against acute lymphoblastic leukemia (ALL) and show no immunological cross-reactivity and can provide an alternative therapy for patients who has become hypersensitive to one of these enzymes. The asparaginase enzyme from Erwinia is a tetramer with four identical subunits (page 1). WO 92/02616 disclosed the complete amino acid sequence of L-asparaginase of the E.chrysanthemi (page 3 and Fig.1), which is 100 % identical to the present SEQ ID NO: 1. 
Kotzia discloses L-asparaginase derived from E. chrysanthemi 3937. Kotzia shows the sequence alignments of L-ASNases from E.chrysanthemi (Seq1), E.chrysanthemi NCPPB (CAA31239)(seq2) and E.chrysanthemi NCPPB 1066 (Seq3) in Figure 1, and showed the Score (% identity) of these sequences in Fig. 1B (page 661). Kotzia teaches that L-ASNases from E. chrysanthemi and E.coli are currently in clinical use as effective drugs in the treatment of  acute lymphoblastic leukemia (ALL), and also useful in treatment of Hodgkin’s disease, acute myelomonocytic leukemia, lymphosarcoma, reticulosarcoma (page 658).  
E. chrysanthemi NCPPB 1066 gene for chemotherapeutic enzyme L-asparaginase. The sequence alignment shows the amino acid sequence disclosed in Minton is 100 % identical to the present SEQ ID NO: 1 (see the attached sequence alignment). 
	The techniques for conjugating asparaginase to PEG were known prior to the invention.
Veronese (1996) discloses pharmacokinetic, immunological and stability properties of asparaginase by conjugation to linear and branched monomethoxy polyethylene glycol (mPEG). Asparaginase from Erwinia carotovora1 was modified with mPEG 5000 Da. Veronese (1996) teaches that asparagine modified with mPEG and mPEG2 resulted in an increased enzymatic activity (Table 1, page 203), showed increased stability (page 203), and reduced antibody recognition of the enzyme (Table 2) as compared to native asparaginase. Specifically, the linear mPEG modified asparaginase has 110% increased enzymatic activity, and the branched mPEG2 has 133 % enzymatic activity (Table 1). Thus, the modification of the asparaginase with mPEG results in at least 25 times more in vivo L-asparaginase activity compared to native asparaginase. Veronese (1996) concluded that asparagine modified with mPEG2 is superior. Thus, Veronese (1996) teaches that asparaginase modified with PEG has more in vivo enzymatic activity (L-asparaginase activity) as compared to the L-asparaginase not conjugated to PEG (native asparaginase). Similarly, Veronese 2008 teaches that PEGylation improves drug solubility, stability and retention time of the conjugates in blood and reduces proteolysis and renal excretion (Abstract). Veronese 2008 teaches chemistry of PEGylation using amino groups, and teaches that amino groups of lysine in drug molecules are preferred for conjugation with PEG (318). 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the L-asparaginase from E. chrysanthemi by conjugating to mPEG. A person of ordinary skill in the art at the time of the invention would have been motivated to conjugate asparaginase from E.chrysanthemi with PEG, since the  asparaginase modified with PEG has more in vivo enzymatic activity (L-asparaginase activity) as compared to the L-asparaginase not conjugated to PEG. Further, a person of ordinary skill in the art would have been motivated to PEGylate asparaginase from E. chrysanthemi since asparaginase enzyme from Erwinia was known to exhibit lower toxicity, and used in the alternative therapy of acute lymphoblastic 
Further, the use of less than 5000 Dalton molecular weight polyethylene glycol (PEG) to conjugate therapeutic proteins, and the techniques for linking PEG to proteins was well known in the art prior to the invention. For example see Ulbrich, Abuchowski, the `600 patent, and Veronese 2008 in the same field of endeavor. Greenwald reviews effective drug delivery by PEGylated drug conjugates. The `600 patent discloses, typically, methoxypolyethylene glycol (mPEG) polymers are linear molecules of molecular weight in the range of 1,000 to 5,000. Higher molecular weight PEGs are not of high purity and are not normally useful in PEG and protein chemistry (col. 4:17-24). The `600 patent discloses branched or “multiarmed” mPEG polymer derivative used for protein modification with a high retention of protein activity (col.7:15-17). The `600 patent teaches that mPEG-disubstituted lysine, activated as succinimidyl ester reacts with amino groups in enzymes under mild aqueous conditions that are compatible with the stability of most enzymes (col.9:18-21). The `600 teaches that for comparison, enzymes modified with activated two-armed mPEG substituted lysine of the invention (col.29: 65-66) was compared with enzymes modified with activated, conventional, liner mPEG of molecular weight 5000 which was mPEG with a norleucine amino acid spacer arm activated as the succinimide (col. 30:28-31).  The `600 patent teaches that mPEG modified E.caratimora asparaginase enzymatic activity is increased relative to the free enzyme. The activity of the PEG modified asparaginase is increased 100 % more for linear mPEG conjugate and to 133 % for the two-armed mPEG conjugate (col.32:22-26). 
Abuchowski teaches covalent attachment of polyethylene glycol of 1900 and 5000 Daltons to bovine serum albumin (BSA) protein, and the conjugates eliminate the immunogenicity of the protein (Abstract, 3579 right column). Abuchowski teaches that the single terminal hydroxyl group on mPEG is modified to amine group such that the activated PEG is useful for coupling to the amino acids of therapeutic proteins (page 3581). Both PEG-1900 and PEG-5000 are effective in rendering albumin essentially non-immunogenic (3581, left column).
2, COOH, or NCO groups. These reactive groups may serve as drug or drug model attachment-points (page 1131).  
Thus, in view of the teachings in the prior art it would have been obvious to a person skilled in the art to use PEG of less than 5000 daltons in the PEG and protein chemistry. A person skilled in the art would have been motivated to use PEG of less than 5000 daltons and avoid the common problems associated with higher molecular weight PEGs. Further, in view of the teachings in the prior art, it would have been obvious to a person skilled in the art to modify the Erwinia asparaginase with PEG of less than 5000 Daltons, because it was known that the increased enzyme activity of PEG modified drugs relative to the native enzyme (unmodified or free enzyme). A person of ordinary skill in the art would have been capable of applying this known technique to a known product that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (MPEP 2143). Thus, a person of ordinary skill in the art would have been successful in modifying the Erwinia asparaginase enzyme with PEG of less than 5000 daltons such that the modified enzyme has increased enzymatic activity and lower immunogenicity relative to unmodified enzyme.
The dependent claims are obvious for the following reasons. The L-asparaginase taught by WO 92/02616, Minton and Kotzia comprises the amino acid sequence as in the present claims 2, 3, and 20. PEG is covalently linked to at least 40 % accessible amino groups of the L-asparaginase monomer. The `600 patent discloses that 53 % of the available amino groups were modified by coupling with linear monomethoxy-polyethylene glycol (mPEG) (col. 32:21-23) as in the present claims 4, 5 and 7, 14. Abuchowski teaches that the PEG-albumin conjugates contain 80 to 90 % or more of the amino groups of albumin are linked with PEG (3581, left column). The `600 patent teaches that the L-asparaginase-PEG conjugate has more than 100 % increased in vitro/in vivo L-asparaginase activity as compared to the enzyme not conjugated to PEG (refers to the present claims 8, 9, 12, 21-25). Further, the use of PEG of molecular weight between about 500 Da and about 4500 Da (claim 13), or between about 500 Da and about 3500 Da (claim 26), or between about 500 Da and about 2500 Da (claim 27) are obvious in view of  Abuchowski teaching covalent attachment of polyethylene glycol of 1900 Da to bovine serum albumin protein, and the teachings of Ulbrich. Therefore, it would have been obvious to arrive at the claimed invention as a whole, a conjugate of L-asparaginase from E.chrysanthemi and .

2.	Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ), Minton, Kotzia, WO 92/02616 , Veronese (1996), Veronese (2008),  the `600 patent, Ulbrich, and Abuchowski as applied to claims 1-5, 7-9, 12-14, 20-28 above, and further in view of Zalewska-Szeweczyk.

Claim 10 recites that the L-asparaginase does not cross-react with antibodies, which react with E.coli L-asparaginase. Claim 11 recites that the conjugate of claim 1 has reduced immunogenicity when administered to a human subject hypersensitive to E.coli asparaginase. 

The teachings of Veronese (1996), and the `600 patent, Ulbrich, Abuchowski, Veronese (2008), Minton and the evidentiary references Kotzia, WO 92/02616 are as discussed above. Zalewska-Szeweczyk teaches that, in case of allergic reactions to native E. coli L-asparaginase patients are usually switched to either PEGylated form of the enzyme or asparaginase derived from Erwinia chrysanthemi. Zalewska-Szeweczyk compared the cross-reactivity of antibodies developed against native E. coli asparaginase to other drug formulations. It was found that majority of tested sera were cross-reactive with PEG-asparaginase, but none with Erwinia enzyme. Accordingly, the L-asparaginase from Erwinia chrysanthemi taught by Minton, Kotzia and WO 92/02616 does not cross react with L-asparaginase from E.coli. Further, in view of the teachings in Zalewska-Szeweczyk it would have been obvious that the PEG-asparaginase (from E.chrysanthemi) conjugate has reduced immunogenicity when administered to a human subject hypersensitive to E.coli asparaginase. 

3.	Claims 6, 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Minton, Kotzia, WO 92/02616 , Veronese (1996), the `600 patent, Ulbrich, Abuchowski, and Veronese (2008) as applied to claims 1-5, 7-9, 12-14, 20-28 above, and further in view of WO 03/ 011211 (the `211).

The teachings of Veronese (1996), and the `600 patent, Ulbrich, Abuchowski, Veronese (2008), Minton, Kotzia and WO 92/02616 are as discussed above. In claim 6, the asparaginase is linked to PEG by “succinimide” linking group (also known as pyrrolidine-2,5-dione). The `211 teaches uricase covalently bonded to PEG via biocompatible linking groups using methods known in the art. The `211 teaches that the biocompatible linking group includes a succinimide group (page 11), which reads on the -[NH-CO-(CH2)x-CO-NH-PEG]n in which “n” is at least 40 % of accessible amino groups as in the present claim 6. Thus, it would have been obvious to use the succinimide linker taught in the `211 to covalently link asparaginase monomer with PEG.
Regarding claims 15-19, the `211 further teaches that PEG is attached to a primary amine of uricase. Selection of the attachment site of PEG on the uricase is determined by the role of each of the sites within the active domain of the protein (page 12). The `211 teaches that uricase cloned from C.utilitis has about 32 lysines (all the possible points at which uricase can be attached to PEG via a biocompatible linking groups) that may be PEGylated by this procedure (paragraph bridging pages 12 and 13). The `211 teaches that about 15 % to about 95 % of the primary amino groups in uricase are modified with PEG (page 13). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to covalently link about 60 % to about 100 % of the accessible amino groups of L-asparaginase to PEG. Further, a person of ordinary skill in the art at the time of the invention would have been motivated to determine the number of PEG molecules linked to the asparaginase based on available accessible amino groups. Therefore, it would have been obvious to arrive at the claimed invention as a whole, a conjugate of L-asparaginase from E.chrysanthemi and polyethylene glycol. 
					Conclusion
Claims 1-28 are rejected. 

Ongoing Duty to Disclose

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:


By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents

Alexandria VA   22313-1450


By FAX to:
(571) 273-9900
Central Reexamination Unit


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Sharon Turner/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 L-asparaginase derived from E.carotovora is 77 % sequence identity to E.chrysanthemi (`311 patent at col. 8 Table 1; Kotzia Fig. 1 and page 662).